Name: 93/467/EEC: Commission Decision of 19 July 1993 authorizing Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC, in respect of oak (Quercus L.) logs with bark attached, originating in Canada or the United States of America
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  America;  wood industry;  agricultural activity
 Date Published: 1993-08-27

 Avis juridique important|31993D046793/467/EEC: Commission Decision of 19 July 1993 authorizing Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC, in respect of oak (Quercus L.) logs with bark attached, originating in Canada or the United States of America Official Journal L 217 , 27/08/1993 P. 0049 - 0053COMMISSION DECISION of 19 July 1993 authorizing Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC, in respect of oak (Quercus L.) logs with bark attached, originating in Canada or the United States of America(93/467/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Directive 93/19/EEC (2), and in particular Article 14 (3) thereof, Having regard to the requests made by Belgium, Denmark, Germany, Greece, Spain, France, Italy, Luxembourg, Portugal and the Netherlands, Whereas, under the provisions of Directive 77/93/EEC, oak (Quercus L.) logs with bark attached, originating in Canada or the United States of America, may, in principle, not be introduced into the Community because of the risk of introducing Ceratocystis fagacearum (Bretz) Hunt., the cause of oak wilt; Whereas the Commission has established, on the basis of the information available at present, that, in respect of both Canada and the United Statets of America, the risk of spreading Cetocystis fagacearum (Bretz) Hunt is obviated provided that special conditions are satisfied; Whereas, however the seasonal shipment facilities for oak wood belonging to the white oak group are justified only in those parts of the Community where potential vectors of Ceratocystis fagacearum (Bretz) Hunt have little or no activity during the winter, i.e. in areas north of 45 ° latitude; Whereas the Commission will ensure that Canada and the United States of America make available all technical information necessary to monitor the functioning of the protective measures required under the aforementioned technical conditions; Whereas the measures provided for in Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 1. Member States are hereby authorized, with effect from 1 June 1993, to provide, under the conditions laid down in paragraph 2, for derogations from Article 5 (1) and the third indent of Article 12 (1) (a) of Directive 77/93/EEC, with regard to the requirements referred to in Part A, Section I, item 3 of Annex IV for oak (Quercus L.) logs with bark attached, originating in Canada or the United States of America. 2. The following conditions shall be satisfied: (a) each log shall, (i) where it originates in Canada, either - be fumigated and so identified in accordance with the provisions laid down in Annex I, or - be marked, in the area of origin and under the supervision of officials of 'Agriculture Canada', with a sign which is suitable to ensure the Canadian origin of the log, and has been approved by 'Agriculture Canada'; (ii) where it originates in the United States of America, be fumigated and so identified in accordance with the provisions laid down in Annex I; in the case of logs originating in the United States of America, but to be dispatched via Canadian ports of shipment, all or part of the measures to be undertaken under Annex I by the official plant protection organization concerned may be carried out by 'Agriculture Canada'; (b) without prejudice to the provisions laid down in (c), the logs may be imported into the Community only via the following ports of unloading: - Amsterdam, - Anwerp, - AArhus, - Bilbao, - Bremen, - Bremerhaven, - Copenhagen, - Hamburg, - Lauterborg, - Leghorn, - Le Havre, - Lisbon, - Marseilles, - Naples, - Nordenham, - Oporto, - Piraeus, - Ravenna, - Rostock, - Rotterdam, - Salerno, - Stralsund, - Valencia, - Wismar. Upon notification by the Member States concerned, changes to the list of ports of unloading can be made by the Commission, after consultation with the other Member States; (c) the inspections required pursuant to Article 12 of Directive 77/93/EEC shall be made by officials specially instructed or trained for the purposes of this Decision with the assistance of the experts referred to in Article 19a of Directive 77/93/EEC under the procedure laid down therein, either in the ports mentioned in (b) or at the first place of storage referred to in (e); should the port of unloading and the first place of storage be located in different Member States, the conditions for information related to the arrival of the consignment and the place where the inspections are carried out shall be determined in agreement between the responsible official bodies referred to in the said Directive of the relevant Member States; (d) the inspections referred to in (c) shall comprise at least: - a thorough examination of each phytosanitary certificate, - an identity check consisting of comparing the marking on each log and the number of logs with the information given in the related phytosanitary certificate, - a fumigation colour reaction test as specified in Annex II, on an appropriate number of the logs selected at random from each consignment. Where the inspections referred to in (c) do not give full evidence for compliance with the conditions laid down in (a), the whole consignment shall be rejected and removed from the Community, and the said responsible official bodies of all other Member States and the Commission shall immediately be informed by telefax of the details of the consignment concerned; (e) the logs shall be stored only at places which have been notified to and approved by the said responsible official bodies and which have appropriate and approved wet storage facilities, available at least for the period specified in (f); (f) the logs shall be subject to continuous wet storage, starting at the latest at the time of flushing in the neighbouring oak stands; (g) the neighbouring oak stands shall be regularly inspected for symptoms of Ceratocystis fagacearum (Bretz) Hunt at appropriate times by the said responsible official bodies. Where symptoms which may have been caused by Ceratocystis fagacearum (Bretz) Hunt are found on inspection, further official testing shall be carried out in accordance with appropriate methods to confirm whether or not this fungus is present; where its presence is confirmed, the Commission shall immediately be informed thereof by telefax; (h) the logs shall be processed only at plants which have been notified to and approved by the said responsible official bodies. The bark and other waste arising from processing shall immediately be destroyed at the place of processing; (i) fumigated logs may be exempted from the conditions laid down in (e), as far as the west storage facilities are concerned, and in (f) and (h), second sentence; (j) prior to import, the importer shall notify each instance of importation sufficiently in advance to responsible official bodies of the Member State of the envisaged first place of storage, indicating: - the quantity of logs, - the country of origin, - the port of shipment, - the port or ports of unloading, - the place or places of storage, - the place or places where processing will be carried out; (k) the importer shall be officially informed, prior to import, of the conditions laid down in this Decision; copies of the aforementioned information shall be conveyed officially to the official authorities competent in respect of the port of unloading. Article 2 Member States, other than Greece, Spain, Portugal and Italy, may exempt logs of Quercus species belonging to the white oak group from the fumigation condition laid down in Article 1 (2) (a), provided that the following conditions are satisfied; (a) the logs are in consignments composed solely of logs belonging to species of the white oak group, and are so identified in accordance with the provisions laid down in Annex III; (b) the logs shall have been dispatched from the ports of shipment not earlier than 15 October and reach the ports of unloading not later than 30 April provided that wet storage referred to in Article 1 (2) (f) is ensured by that latter day at the latest, subject to certain tolerances which may be granted by the plant protection organization of the Member State concerned, for reasons for unforeseeable delays in arrival; (c) the logs shall not be permitted to be introduced into or through areas south of 45 ° latitude; however, Marseilles may be used as port of unloading, provided that it is ensured that the consignment is moved immediately to areas north of 45 ° latitude; (d) the inspections referred to in Article 1 (2) (c) and (d) shall comprise, in place of the fumigation colour reaction test, a white oak log identification colour test as specified in Annex III, on at least 10 % of the logs selected at random from each consignment. Article 3 This Decision shall expire on 31 December 1994. It shall be revoked if it is established that the conditions laid down therein are not sufficient to prevent the introduction of Ceratocystis fagacearum (Bretz) Hunt or have not been complied with. Article 4 The Member States shall notify the Commission and the other Member States of the provisions under which they make use of the authorization granted in Article 1. Article 5 This Decision is addressed to the Member States. Done at Brussels, 19 July 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 96, 22. 4. 1993, p. 33. ANNEX I PROVISIONS IN RESPECT OF FUMIGATION AND RELATED IDENTIFICATION 1. The logs shall be piled under a gas-proof cover in such a way and to such a height as to ensure effective gas dispersal through the logs. 2. The pile shall undergo fumigation with pure methyl bromide which is carried out at a minimum rate of 240 g/m3 of total volume under cover for 72 hours and at an initial temperature of the logs of + 5 °C at least, and which meets any additional requirement set up by the official plant protection organization of either Canada (i.e. 'Agricultural Canada') or the United States of America (i.e. 'Animal and Plant Health Inspection Service' - APHIS). After 24 hours of treatment, an addition of gas shall be made to regain the aforementioned concentration; the temperature of the logs shall be maintained at + 3 °C, at least, throughout the procedure. It may be decided, based on scientific evidence and in accordance with the procedure laid down in Article 16a of Directive 77/93/EEC, that other schedules shall or may be used. 3. The fumigation procedures as described in 1 and 2 shall be carried out by officially licensed fumigation operatives, using proper fumigation facilities and qualified staff to requisite standards. The operatives shall be informed of the details of the procedures required for log fumigation. The lists of licensed fumigation operatives and their changes shall be notified to the Commission. The Commission reserves the right to declare that individual licensed fumigation operatives can no longer be accepted for the purpose of this Decision. The sales at which the licensed operatives shall carry out the fumigation procedures shall preferably be located at the ports of shipment to the Community, but selected inland sites may be approved by the official plant protection organization concerned. 4. A fumigation batch identification mark (digits and/or letters) shall be placed in a non-removable manner on the base end of each log of the pile undergoing fumigation. The fumigation batch identification mark shall be reserved to the shipper. It shall not have been used for logs of other batches. Records of the identification marks shall be kept by the licensed fumigation operatives. 5. The individual fumigation procedure including the marking referred to in 4 shall systematically be supervised at the fumigation sites, directly by officials of the official plant protection organization concerned or by cooperating State/province officials in such a way as to guarantee compliance with the requirements laid down in 1, 2, 3 and 4. 6. The official phytosanitary certificate required pursuant to Article 12 (1) (b) of Directive 77/93/EEC shall be issued by the official plant protection organization concerned after finalization of the fumigation, and be based on the actions mentioned in 5 and the examination carried out in accordance with Article 6 of the said Directive relating to the conditions laid down in Article 6 (1) (a) of that Directive and in this Annex. 7. This certificate shall indicate the botanical name of the genus or the species, the number of logs in the consignment and the fumigation batch identification marks referred to in 4, without prejudice to the information required under the section related to disinfestation and/or disinfection treatment. In all cases, the certificate shall bear the following 'Additional Declaration': 'It is hereby certified that the logs shipped under this certificate have been fumigated by .................... (licensed fumigation operative) .................... at .................... (fumigation site) .................... in accordance with the provisions laid down in Annex I of EEC Commission Decision 93/467/EEC.' ANNEX II PROVISIONS FOR A FUMIGATION COLOUR REACTION TEST The fumigation colour reaction test referred to in Article 1 (2) (d) third indent shall be performed as follows: Samples of the entire sapwood thickness shall be taken with an increment borer from areas with intact bark at least one metre from the log ends and soaked in a freshly prepared (less than one day old) 1 % solution of 2,3,5-triphenyl-2H-tetrazolium chloride (TTC) made with distilled water. Samples which show no red coloration after three days soaking are considered as having been adequately fumigated. ANNEX III PROVISIONS IN RESPECT OF WHITE OAK LOG IDENTIFICATION 1. Officials of the official plant protection organization concerned shall have identified each log as belonging to the white oak group either by visual means, as far as possible, or by carrying out white oak log identification colour tests as specified in 2. This identification colour test shall be performed on at least 10 % of the logs per consignment. 2. The white oak log identification colour test shall be carried out by means of spraying or painting 10 % sodium nitrite solution to an area of clean superficially dried heartwood at least five centimetres in diameter. Evaluation of the test shall be done within 20 to 60 minutes of application. At temperatures below 2,5 °C, 20 % ethylene glycol can be added to the solution as an antifreeze agent. Samples of logs in which the natural colour initially turns reddish brown becoming black to grey blue in later stages are considered as belonging to the white oak group. 3. Each log shall be marked 'WO', under the supervision of the official plant protection organization concerned or cooperating State/province officials. 4. The official phytosanitary certificate required pursuant to Article 12 (1) (b) of Directive 77/93/EEC shall be issued by the official plant protection organization concerned, and be based on the actions mentioned in 1, 2 and 3. The certificate shall indicate the botanical name of the genus or the species and the number of logs in the consignment. It shall bear the following 'Additional Declaration': 'It is hereby certified that the logs shipped under this certificate belong solely to species of the white oak group.'